ORDER

PER CURIAM.
Defendant appeals his conviction by a jury for possession of a controlled substance, § 195.202.2, RSMol994. The court sentenced him in accordance with the jury’s assessment to a prison term of six years. Defendant also appeals the denial, for untimely filing, of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm.
Defendant’s Rule 29.25 motion was properly denied; the time limits contained in Rule 29.15 are valid, reasonable, and mandatory. State v. Stewart, 811 S.W.2d 805, 809 (Mo.App.1991). We have reviewed the record and find the claims of error on direct appeal are without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).